— Appeal by defendant from a judgment of the Supreme Court, Westchester County (McNab, J.), rendered March 30, 1981, convicting him of criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The issue of the credibility of the People’s witnesses was properly submitted to the jury and the evidence is sufficient in both quantity and quality to support the verdict (People v Gruttola, 43 NY2d 116, 122; People v Joyiens, 39 NY2d 197, 203; cf. People v Reed, 40 NY2d 204, 208; People v Santos, 38 NY2d 173, 175-176). We have examined the defendant’s other contentions and find them to be either unpreserved or without merit. Titone, J. P., Mangano, Gibbons and Gulotta, JJ., concur.